DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on December 18, 2020.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “an uppermost of the wordline tiers” is recited twice, where the second “an uppermost of the wordline tiers” appears to read “the uppermost of the wordline tiers”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0301686 A1 to Imamura et al. (“Imamura”) in view of U.S. Patent Application Publication No. 2015/0340376 A1 to Park et al. (“Park”) and U.S. Patent Application Publication No. 2017/0256558 A1 to Zhang et al. (“Zhang”).											As to claim 1, although Imamura discloses a method used in forming a memory array, comprising: forming (FIG. 24) a stack (42, 100) comprising vertically-alternating insulative tiers (72) and wordline tiers (71); forming an insulator tier (42) above the wordline tiers (71); the insulator tier (42) comprising a first insulator material (42) comprising silicon, nitrogen, and one or more of carbon, oxygen, boron, and phosphorus; patterning (FIG. 28) the first insulator material (42) to form first horizontally-As to claim 7, Imamura in view of Zhang further discloses wherein the one or more comprises oxygen (See Imamura ¶ 0122 and Zhang ¶ 0108).					As to claim 8, Imamura in view of Zhang further discloses wherein the one or more comprises boron (See Zhang ¶ 0108).								As to claim 9, Imamura in view of Zhang further discloses wherein the one or As to claim 10, Imamura further discloses wherein the one or more comprises only one of carbon, oxygen, boron, and phosphorus (See Zhang ¶ 0108).			As to claim 11, Imamura in view of Zhang further discloses wherein the one or more comprises at least two of carbon, oxygen, boron, and phosphorus (See Zhang ¶ 0108).													As to claim 12, Imamura further discloses comprising forming (FIG. 28) the first trenches (ST1) to extend through the first insulator material (42) (See Fig. 28).		As to claim 13, Imamura in view of Zhang further discloses wherein the insulative tiers (72) comprise insulative material (silicon oxide, Imamura ¶ 0099), the first insulator material (42/125a) being of different composition (silicon oxynitride, Zhang ¶ 0108) from that of the insulative material (silicon oxide, Imamura ¶ 0099) of all of the insulative tiers (72) (See Imamura ¶ 0099 and Zhang ¶ 0108).					As to claim 14, Imamura further discloses wherein forming (FIG. 32) the second insulator material (62) in the first trenches (ST1) along sidewalls of the first insulator material (42) comprises: forming (FIG. 31) the second insulator material (62) atop the first insulator material (42), along the sidewalls of the first trenches (ST1), and directly above bases of the first trenches (ST1); and maskless anisotropically etching (FIG. 32) the second insulator material (62) to remove such from being directly above the first-trench bases except where it is immediately adjacent the first-trench sidewalls and to remove such from being atop the first insulator material (42) (See Fig. 32, ¶ 0150).														As to claim 15, Imamura further discloses wherein, the patterning (FIG. 28) As to claim 16, although Imamura discloses a method used in forming a memory array, comprising: forming (FIG. 24) a stack (42, 100) comprising vertically-alternating insulative tiers (72) and wordline tiers (71); forming an insulator tier (42) above the wordline tiers (71); the insulator tier (42) comprising a first insulator material (42) comprising silicon, nitrogen, and one or more of carbon, oxygen, boron, and phosphorus; patterning (FIG. 28) the first insulator material (42) to form first horizontally-elongated trenches (ST1) in the insulator tier (42); forming (FIG. 31) a second insulator material (62) in the first trenches (ST1) along sidewalls of the first insulator material (42), the second insulator material (62) being of different composition from that of the first insulator material (42) and narrowing the first trenches (ST1); after forming (FIG. 31) the second insulator material (62), forming (FIG. 34) second horizontally-elongated trenches (ST) through the insulative tiers (72) and the wordline tiers (71), the second .	
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0301686 A1 to Imamura et al. (“Imamura”), U.S. Patent Application Publication No. 2015/0340376 A1 to Park et al. (“Park”), and U.S. Patent Application Publication No. 2017/0256558 A1 to Zhang et al. (“Zhang”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0235163 A1 to Watanabe (“Watanabe”). The teachings of Imamura, Park, and Zhang have been discussed above.			As to claim 2, although Imamura and Zhang disclose the first insulator material (42/125a) (See Imamura ¶ 0122 and Zhang ¶ 0108), Imamura, Park, and Zhang do not further disclose wherein said one or more of carbon, oxygen, boron, and phosphorus in As to claim 3, Imamura and Zhang in view of Watanabe further disclose wherein said total concentration is no more than about 20 atomic percent (See Watanabe ¶ 0044).													As to claim 4, Imamura and Zhang in view of Watanabe further disclose wherein said one or more of carbon, oxygen, boron, and phosphorus in the first insulator material has a total concentration of at least about 4 atomic percent (See Watanabe ¶ 0043, ¶ 0044).												As to claim 5, Imamura and Zhang in view of Watanabe further disclose wherein said total concentration is at least about 10 atomic percent (See Watanabe ¶ 0043, ¶ 0044).								 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0301686 A1 to Imamura et al. (“Imamura”), U.S. Patent Application Publication No. 2015/0340376 A1 to Park et al. (“Park”), and U.S. Patent Application Publication No. 2017/0256558 A1 to Zhang et al. (“Zhang”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0312398 A1 to Ching et al. (“Ching”). The teachings of Imamura, Park, and Zhang have been discussed above.				As to claim 6, although Imamura and Zhang disclose the first insulator material (42/125a) (See Imamura ¶ 0122 and Zhang ¶ 0108), Imamura, Park, and Zhang do not further disclose wherein the one or more comprises carbon.						However, Ching does disclose wherein the one or more comprises carbon (See ¶ 0030).														In view of the teaching of Ching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura and Zhang to have wherein the one or more comprises carbon because silicon oxide, silicon nitride, silicon carbide, etc. are known materials to be applied as an insulator material for masking (See ¶ 0030).	

Allowable Subject Matter
Claim 45 is allowed.
Claims 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			
Response to Arguments
Applicant's arguments with respect to claims 1 and 16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure: Nam et al. (US 8,987,805 B2).								Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815